Citation Nr: 0712080	
Decision Date: 04/25/07    Archive Date: 05/01/07	

DOCKET NO.  06-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation benefits based on 
the need for the regular aid and attendance of another person 
or on being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
VARO in Phoenix, Arizona, that, among other things, denied 
entitlement to the benefit sought.  A review of the evidence 
reveals that in his substantive appeal dated in April 2006, 
the veteran stated that he was only appealing the issue of 
his entitlement to special monthly compensation benefits 
based on the need for the regular aid and attendance of 
another person or on being permanently housebound.  

In accordance with the provisions of 38 U.S.C.A. § 7107 
(2002) and 38 C.F.R. § 20.900 (c) (2006), this case has been 
advanced on the Board's docket for good cause shown.  


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence demonstrates a factual need for the regular aid and 
attendance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
benefits based on the need for the regular aid and attendance 
of another person are reasonably met.  38 U.S.C.A. §§ 1114, 
5107 (b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.350, 
3.352 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify 
and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 
3.326 (a) (2006).

In view of the favorable outcome of this claim, compliance 
with the VCAA need not be discussed herein.  The Board merely 
notes that there has been substantial compliance with VA's 
duties to notify and assist the veteran in the development of 
the claim.

The Board notes that it has reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and the weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on being permanently housebound.  
Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114 (l); 
38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance 
are factual and must be based upon the actual requirements 
for personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
the inability of the claimant to dress or undress himself or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without assistance; the inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect a claimant from hazards or dangers incident 
to his daily environment.  It is not required that all of the 
disabling conditions enumerated be present before a favorable 
rating be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the claimant be so helpless as to need regular 
aid and attendance, not that there be a constant need.  
"Bedridden" constitutes a condition which, through its 
essential character, actually requires that individuals 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed bed rest for 
a lesser or greater portion of the day will not suffice.  
38 C.F.R. § 3.352 (a).

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114 (s), the 
evidence must show that the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
additional service-connected disability or disabilities, 
evaluated at 60 percent or more disabling that are separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350 (i).

A review of the record reveals that service connection is 
currently in effect for:  arthritis of the left knee, rated 
as 30 percent disabling; arthritis of the right ankle, rated 
as 20 percent disabling; residuals of a shell fragment wound 
to the right foot, rated as 20 percent disabling; and 
arthritis of the back, rated as 20 percent disabling.  With 
consideration of the bilateral factor, a 70 percent 
disability rating has been in effect since April 16, 2002.  
The veteran has been in receipt of a total compensation 
rating based on individual unemployability by reason of his 
service-connected disabilities from June 22, 1999.  

A review of the pertinent medical evidence of record reveals 
that at the time of the June 2004 examination for housebound 
status or permanent need for regular aid and attendance, the 
examining physician certified that the veteran required daily 
personal health care services by a skilled provider without 
which he would require hospital, nursing home, or other 
institutional care.  

The veteran was accorded another examination by VA for 
housebound status or permanent need for regular aid and 
attendance in October 2004.  That physician certified that 
daily skilled services were not indicated, although the 
examiner made a notation that the veteran "needs 
housekeeping/cooking/laundry assistance."

Other pertinent evidence includes communications dated in 
February 2006 from the veteran's nephew and an individual who 
worked for the veteran on a part-time basis are to the 
combined effect that the veteran needs assistance in meeting 
most all his basic daily needs.  

In his April 2006 substantive appeal, the veteran himself 
essentially agreed with them.  He stated that he had denied 
in the past that he needed any assistance from others because 
"I am ashamed that I do."  

In view of the foregoing, particularly with the resolution of 
all benefit of the doubt in the veteran's favor, the Board 
concludes that he is entitled to special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  The record shows that his service-connected 
disabilities have been linked by competent medical evidence 
to his needing assistance from another person.  One medical 
opinion of record reflects that the veteran requires daily 
personal health care services of a skilled provide. Another 
VA physician stated that daily skilled services were not 
indicated, but that physician also qualified his remarks by 
adding that the veteran "needs housekeeping/cooking/laundry 
assistance."

The Board has considered the recent communications from the 
veteran's nephew, an individual who works for him on a part-
time basis, and the veteran himself as to increased 
difficulties he has experienced in attending to his basic 
daily needs.  

The Board believes that the medical evidence of record places 
the evidence at least in equipoise.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
veteran is entitled to special monthly compensation benefits 
based on the need for the regular aid and attendance of 
another person.  38 U.S.C.A. § 5107 (b).  The Board need not 
decide if the veteran is entitled to special monthly 
compensation by reason of being housebound because the need 
for special monthly compensation based on the need for aid 
and attendance is the greater monetary benefit.  Compare 
38 U.S.C.A. § 1114 (l) with 38 U.S.C.A. § 1114 (s).


ORDER

Special monthly compensation based on the need for aid and 
attendance of another person is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


